Citation Nr: 1750547	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-30 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

2.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for residuals of a left eye procedure resulting in blindness.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction over the present matter has since been transferred to the RO in Houston, Texas.  In August 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

In light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the Veteran's May 2011 claim for service connection for PTSD as a claim for service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Claim for Service Connection for an Acquired Psychiatric Disorder

The Veteran asserts that his current psychiatric disability developed secondary to in-service stressors, which have been identified as follows: (1) while in Germany, Alaska, and California, he was exposed to the dead; (2) during training exercises at Fort Riley in Kansas, his lieutenant took soldiers through a live firing range cause he read his coordinates incorrectly; and (3) his tent was used by his superiors for debriefing and he was subjected to very vivid accounts of death and dying.  See March 2014 Statement In Support of Claim (VA 21-4138).

Although a July 2017 Formal Finding indicates that VA was unable to corroborate the first claimed stressor, the record does not show that VA has made attempts to verify all of the Veteran's reported stressors.  This development should be completed on remand.

The record indicates that the Veteran has been diagnosed with various psychiatric disorders throughout the appeal period, to include major depressive disorder and substance abuse, and he has asserted that his psychiatric symptoms had their onset during his period of active service.  Notably, an October 1981 service treatment record documents possible use of the drug Antabuse (or disulfiram), which is used to produce an aversion to alcohol in the treatment of chronic alcoholism.  See Dorland's Illustrated Medical Dictionary 97, 557-58 (32nd ed. 2012).

In light of the foregoing, the Board finds that a remand is necessary to provide an examination and obtain a medical opinion regarding the likely etiology of psychiatric disorders that have been diagnosed during the appeal period (or since May 2011).  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Claim for Compensation Benefits Under 38 U.S.C.A. § 1151

Under certain circumstances, VA provides compensation for additional disability resulting from VA medical treatment in the same manner as if such disability were service-connected.  See 38 U.S.C.A. § 1151 (West 2014).  For a claimant to qualify for such compensation, the additional disability must not be the result of the veteran's willful misconduct, and such disability must be caused by hospital care, medical or surgical treatment, or examination furnished to the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  38 U.S.C.A. § 1151(a).  For a claimant to be entitled to compensation when additional disability is caused by VA hospital care, medical or surgical treatment, or examination, the proximate cause of the additional disability must be: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A.  § 1151(a)(1); 38 C.F.R. § 3.361 (2016).

To determine whether a veteran has additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the veteran's condition after such care, treatment, or examination is completed.

To establish actual causation, the evidence must show that VA hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

The proximate cause of disability or death is the action or event which directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's, or in appropriate cases, his representative's, informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In addition, entitlement to benefits based on the failure to diagnose a preexisting condition requires a determination that: (1) VA failed to diagnose or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered a disability that probably would have been avoided if the proper diagnosis and treatment had been rendered.  38 U.S.C.A. § 1151; Roberson v. Shinseki, 607 F.3d 809, 816-17 (Fed. Cir. 2010).

Here, during his August 2017 Board hearing, the Veteran reported that he went blind in his left eye due to a procedure that was performed at a VA medical center.  More specifically, he reported that a December 2004 procedure that was undertaken to treat his glaucoma was performed incorrectly and/or that VA delayed treatment of a serious eye issue for too long.

A May 2013 medical opinion documents the relevant history of the Veteran's left eye disability.  The Veteran presented with pain in the left eye and was found to have phakic pupillary block glaucoma in December 2004.  At that time, the Veteran reported having poor vision in the left eye for the past six months and had not been using any anti-glaucoma drops or medications up until that point.  Additionally, per the records, the Veteran was informed that he had glaucoma one year prior and surgery was recommended, but the Veteran was non-compliant and never returned for follow-up treatment.  Upon the Veteran's presentation in December 2004, VA performed a laser peripheral iridotomy to normalize the intraocular pressure in his eyes-the procedure that the Veteran asserts caused his current left eye disability.

The reporting ophthalmologist concluded that left eye blindness was not caused by or a result of VA treatment, as it was most likely caused by and a result of the Veteran's own willful misconduct and noncompliance with treatment recommendations and the Veteran's failure to follow up with his doctor prior to December 2004.  See May 2013 VA Disability Benefits Questionnaire.  Notably, the reporting ophthalmologist did not address whether the Veteran's current disability was reasonably foreseeable, whether the December 2004 procedure was performed incorrectly, or whether VA delayed treatment of a serious eye issue for too long.

In light of the foregoing, the Board finds that the AOJ should obtain another medical opinion that identifies any additional disability sustained as a result of the December 2004 and adequately addresses whether the results of the procedure were reasonably foreseeable, whether the December 2004 procedure was performed incorrectly, and whether VA delayed treatment of a serious eye issue for too long.  Additionally, in light of the Veteran's report that he has received treatment for his condition from a private ophthalmologist, the Board finds that reasonable efforts must be made to obtain these records on remand as well.  See August 2017 Board Hearing Transcript; see also 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

A November 2010 VA treatment record indicates that the Veteran has received disability benefits from the Social Security Administration (SSA).  VA's duty to assist the Veteran in the development of his claim includes making a reasonable effort to acquire a copy of any decisions issued by the SSA with regard to disability benefits and the supporting medical documents on which any such decisions were based.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  Thus, on remand, VA must request that SSA provide a copy of all the Veteran's materials, to include medical records and disability benefits determinations.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide or authorize VA to obtain records of his treatment by his private ophthalmologist.  In addition, recent VA treatment records and any other pertinent records identified by the Veteran during the course of the remand should be obtained and associated with the claims file.  If any records requested by VA are not available, this should be indicated in the file.

2.  Contact SSA and request that it provide a copy of all materials, to include medical records and disability benefits determinations, considered in conjunction with the Veteran's claim for SSA benefits.  Once obtained, associate these records with the claims file.  All development efforts should be documented and any negative responses should be associated with the claims file.

3.  Afford the Veteran another opportunity to submit a completed VA Form 21-0781 (Statement In Support of Claim for Service Connection for PTSD), and then attempt to verify the Veteran's reported stressors.  See March 2014 Statement In Support of Claim (VA 21-4138).  All relevant findings should be memorialized in the claims file.

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service psychiatric symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

5.  After completing the development requested above, provide an examination and obtain a medical opinion from an appropriate clinician regarding the nature and etiology of the Veteran's psychiatric disability, to include PTSD, major depressive disorder, and any other identified psychiatric disorder that has been identified since May 2011.  A diagnosis of PTSD must be ruled in or excluded.  The Veteran's claims file should be made available to and be reviewed by the examiner, and he or she must indicate whether such review was accomplished.

   (a) After reviewing the evidence of record, identify all psychiatric disorders diagnosed during the period on appeal (or since May 2011), and state specifically whether the Veteran has a diagnosis of PTSD under either DSM-IV or DSM-5 criteria.

   (b) For each disorder identified in (a), provide an opinion as to whether it is at least as likely as not that the disorder had its onset during his period of active service (July 1979 to May 1982).  In providing the requested opinion, please address the significance of an October 1981 service treatment record that documents possible use of the drug Antabuse (or disulfiram).

   (c) For each disorder identified in (a), provide an opinion as to whether it is at least as likely as not that it had its onset within one year of the Veteran's May 1982 discharge from his period of active service.

   (d) For each disorder identified in (a), provide an opinion as to whether it is at least as likely as not that it was caused by his period of active service (July 1979 to May 1982).

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report, which must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include the Veteran's report that he has experienced psychiatric symptoms since service.  

Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

6.  Obtain a medical opinion as to the potential relationship between the Veteran's December 2004 eye surgery and his claimed disability that is manifested by left eye blindness.

   (a) First, provide an opinion as to whether the Veteran developed additional disability as a result of his December 2004 surgery.  In providing this opinion, state specifically whether the Veteran developed a disability manifested by left eye blindness as a result of the December 2004 procedure.

   (b) Second, provide an opinion as to whether the identified residuals are due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination.

   (c) Third, provide an opinion as to whether the Veteran's development of the identified residuals was an event not reasonably foreseeable.  That is, was developing the identified residuals the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures?

   (d) Fourth, provide an opinion as to whether VA failed to timely diagnose or treat the Veteran's condition.  That is, provide an opinion as to whether: (1) a VA clinician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment at earlier date; and (2) the Veteran suffered a disability that probably would have been avoided if the proper diagnosis and treatment had been rendered.
   
   (e) Fifth, provide an opinion as to whether the December 2004 procedure, which has been identified as laser peripheral iridotomy, was performed incorrectly.
   
All findings, conclusions, and the rationale for all opinions expressed should be provided in a report, which must reflect the reporting clinician's consideration and analysis of both the medical and lay evidence of record.  

Please note that a clinician's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the clinician provides a rationale for that statement.

7.  Readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

